                                                                                  FILED IN COURT
                                                                          It5)1   ASHEVILLE, NC

                                                                               ocT 3 0 2020
                   IN THE LINITED STATES DISTRICT COURT i..
            F o R r HE wE S r E RN D I S r RI C r o F N o RrH C AR o L IN A'*t r?l?lTlT"?"-:   3
                                                                                                   t
                              ASHEVILLE DIVISION

                           DOCKET NO. 1 :20-Ck-00022

I-INITED STATES OF AMERICA                   )
                                             )     CONSENT ORDER AND
v.                                           )   JUDGMENT OF FORFEITURE
                                             )
3) MATTHEWWONDRA                             )


       WHEREAS, the defendant, MATTI{EW WONDRA, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guihy pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
properfy traceable to such properfy; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 21 U.S.C. $ 853, 18 U.S.C. $ 924(d), and/or 28 U.S.C. S 2461(c), provided,
however, that such forfeiture is subject to any and all third party claims and interests,
pending final adjudication herein; the defendant waives his interest, if any, in the
property and agees to the forfeiture of such interest;

       V/HEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.zregarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)( 1) & (cX2), the Court finds
that there is the requisite nex;s between the properly and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:20-cr-00022-MR-WCM Document 71 Filed 10/30/20 Page 1 of 3
        WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the properly described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeifure;

       WHEREAS, the undersigred United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
properfy is forfeited to the United States:

           o   Taurus PTl40 Millennium Pro, .40 caliber handgun, serial number
               SBW86952, with magazine and ammunition.

       The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms and,/or ammunition listed above and,/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirry days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.



                                           2




    Case 1:20-cr-00022-MR-WCM Document 71 Filed 10/30/20 Page 2 of 3
         Pursuant to Fed. R. Crim. P .32.2b)(3), upon entry of this Order of Forfeiture,
   the United States Attorney's Office is authorized to conduct any discovery needed
   to identiff, locate or dispose of the property, including depositions, interrogatories,
   requests for production of documents and to issue subpoenas, pursuant to Fed. R
   Civ. P.45.

          Following the Court's disposition of all timely petitions filed, a final order of
   forfeiture shall be entered, as provided by Fed. R. Crim. P . 32.2(c)(2). If no third
   party files atimely petition, this ordershall becomethe final orderandjudgmentof
   forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
   have clear title to the property and shall dispose of the property according to law.
   Pursuant to Fed. R. Crim. P.32.2(bX4XA), the defendant consents that this order
   shall be final as to defendant upon filing.

   SO AGREED:

       /-'-l\    aq----
   t     ,/A,t
        -TA;^l.pJ t,/'frn
6^- JONATHAN D. LETZRING
    Assistant United States Attorney




            REWB.         ZHOFF
                                                                          b
                                               Signed: 2ru ( . BO           ,2020



                                                                       CALF
                                              United States              Judge
                                                                  fNorth Carolina




          Case 1:20-cr-00022-MR-WCM Document 71 Filed 10/30/20 Page 3 of 3
